Citation Nr: 1710042	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction in rating from 10 percent to 0 percent for a bilateral hearing loss disability was proper based on clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO granted service connection for bilateral hearing loss, effective October 7, 2008.

2.  In an August 2009 rating decision, the RO proposed a rating reduction for the Veteran's bilateral hearing loss disability.

3.  In a July 2010 rating decision, the RO implemented the proposed reduction of the rating of bilateral hearing loss from 10 percent to 0 percent, effective October 1, 2010.

4.  The rating assigned in the July 2009 rating decision was CUE, and the reduction in rating was proper.  


CONCLUSION OF LAW

The reduction in rating for a bilateral hearing loss disability from 10 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In the Veteran's substantive appeal, VA Form 9, he indicated that he wanted a travel board hearing.  In April 2014, the Veteran requested that his travel board hearing, which was scheduled for May 8, 2014, be rescheduled.  Acknowledging the Veteran's request, the Board remanded the Veteran's claim in June 2015 to schedule a new hearing.  A week before the Veteran's newly scheduled hearing on February 19, 2016, the Veteran withdrew his hearing request.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The case is now properly before the Board for appellate review and adjudication.  See 38 C.F.R. § 20.700 (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Rating Reduction

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016). 

After completing the predetermination procedures, VA must send the veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2016).

In this case, the Veteran was originally granted service connection for bilateral hearing loss in a July 2009 rating decision, with a 10 percent rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  However, In August 2009, the RO notified the Veteran that the award of a 10 percent disability rating in the July 2009 rating decision was CUE, and it was proposing to reduce his rating for bilateral hearing loss from 10 percent to 0 percent.  This reduction was subsequently enacted in a July 2010 rating decision.  

After a review of the evidence, the Board determines that there was CUE in the original July 2009 rating decision, and the reduction was proper.  As an initial matter, the Veteran was sent notice in August 2009, which proposed reduction of the schedular rating for bilateral hearing loss from 10 percent to 0 percent.  He was also notified of the proposed action, the reasons and bases therefore, and was given the required 60 days to present additional evidence and to request a hearing.  The RO subsequently implemented the rating reduction in a July 2010 rating decision with an effective date of October 1, 2010.  The Veteran was notified of the action taken and his appellate rights in a July 2010 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e), (i) (2016).

As for whether the July 2009 decision contained CUE, VA regulations state that previous determinations which are final and binding, including decisions of related to degree of disability and effective date will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2012).

CUE is a very specific and rare kind of error.  It is the kind of error, whether of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

In order for CUE to exist, the evidence must show that (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the error is "undebatable" and the sort that which, had it not been made, would have manifestly changed the outcome at the time it was made.  In reviewing this evidence, determinations of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Here, the Board determines that the July 2009 decision contained CUE. Specifically, ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id. In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

Here, the only audiological examination performed was in June 2009, where his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
30
65
80
48
LEFT
40
55
65
95
64

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Applying these results to Table VI, a noncompensable (as opposed to a 10 percent rating) is warranted.

The original rating decision in July 2009 shows that these tonal thresholds are the ones that were applied, and there are no other audiological evaluations of record.  As such, this is not a matter of whether the RO at that time may have had a different view of the facts.  Rather, it is a clear misapplication of the appropriate regulation and, given the mechanical nature of ratings under 38 C.F.R. § 4.85, it is undebatable that the RO's original rating was erroneous. 

Accordingly, the Board concludes that the Veteran was afforded the appropriate notice and process to contest his proposed reduction, and also finds that the original 10 percent rating was clearly erroneous.  Therefore, the reduction in rating was proper.  


ORDER

The reduction in rating for a bilateral hearing loss disability from 10 percent to 0 percent was proper. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


